Citation Nr: 1128054	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In July 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A copy of the transcript of that hearing is of record.  

In December 2009, the Board remanded the Veteran's appeal.  The claims file returns now for further appellate consideration.  

Further the reasons set forth below, this appeal is, once again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that this appeal must be remanded once again.  However, the claims file reflects that the Veteran is currently unemployed and that he has been receiving Social Security Administration (SSA) benefits since August 1987.  Given the Veteran's age, the Board believes that these benefits may be disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  
Further, as the remaining evidence of record reveals no significant physical disability in 1984 or 1985, the Board believes that the SSA benefits may be for a psychiatric disability.  If so, the records would include psychiatric evaluation that would have occurred within seven years of separation from service and may be relevant to establish whether the disability was incurred in active service.  Thus, the Board finds that the SSA records may be relevant to the instant claim.  Consequently, the Board remands to obtain the SSA records pertaining to the August 1987 grant of SSA benefits.  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA in 1987.

In the December 2009 remand, the Board asked that the Veteran be provided with a VA examination to determine whether any diagnosed psychiatric disability was at least as likely as not related to service.  That examination occurred in June 2010.  As part of reaching the opinion, the examiner reviewed the claims file, including the evidence contained therein.  If the SSA records are obtained pursuant to this current remand, they may change the factual predicate of the June 2010 opinion.  Thus, the Board also instructs that, if the SSA records are obtained pursuant to this current remand, the claims file should be returned to the examiner who provided the June 2010 VA examination so that an updated opinion on the basis of the additional evidence may be provided.  If the June 2010 examiner is not available, the claims file should be provided to another examiner for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the VA claims file records pertinent to the Veteran's 1987 claim for SSA disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and the RO/AMC should ask SSA for a negative response if records are not available.

2.  If and only if the Veteran's SSA records are obtained, should the claims file be returned to the examiner who conducted the June 2010 VA examination in connection with the current appeal.  [If the June 2010 examiner is not available, the claims file should be provided to another examiner for review.]  The examiner should provide an updated opinion based on the additional evidence (to include the SSA decision and associated medical records) to ascertain the likely etiology of the diagnosed intermittent explosive disorder.  Specifically, the examiner should indicate whether it is at least as likely as not (e.g., a 50 percent probability or greater) that this diagnosed disability had its clinical onset during active service or is otherwise consistent with such service (including his in-service disciplinary problems).  

The examiners should provide a complete rationale for all opinions provided.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


